VAN VALKENBURGH, Circuit Judge.
I concur in the foregoing opinion of Judge STONE. At the time the suit was brought the incorporation of appellee under the laws of Delaware, and its license to do business in Missouri, were accomplished facts. The dissolution of the'Missouri corporation was in process and had advanced to within a step of completion. That the old corporation had not yet been formally dissolved may be, considered as bearing upon the question of bona tides and permanency of change, but it is not decisive. The decisive question is whether the new corporation is real or fictitious. Black & White Taxicab & Transfer Co. v. Brown & Yellow Taxicab & Transfer Co. (C. C. A. 6) 15 Fed. (2d) 509-511.
This conclusion is clearly foreshadowed in Miller & Lux v. East Side Canal Co., 211 U. S. 293, 300, 304, 29 S. Ct. 111, 113 (53 L. Ed. 189) as witness:
“It does not appear that any steps had or have been taken to disincorporate the California corporation. Nor ean it be said when, if ever, that corporation will be dissolved, * * * the California corporation could at any time, even after this suit was concluded,, have required the Nevada corporation, without any new or valuable consideration, to surrender all its interest in the property. * * * The Nevada corporation had no real interest in the property. Its -ownership was a sham, in that it could at any time after the bringing of this suit have been compelled by the California corporation to dismiss the suit and abandon all claim to the property in question. * * *
“We do not intend by what has been said to qualify the general rule, long established, that the jurisdiction of a Circuit Court, when based on diverse citizenship, cannot be questioned upon the ground merely that a party’s motive in acquiring citizenship in the state in which he sues was to invoke the jurisdiction of a federal court. But that rule is attend*441ed by tbe condition that tbe acquisition of sueb citizenship is real, with tbe purpose to establish a. permanent domicile in tbe state of which be professes to be a citizen at tbe time of suit, and not fictitious or pretended. Morris v. Gilmer, 129 U. S. 315, 328 [9 S. Ct. 289, 32 L. Ed. 690].” Tbe italics are mine.
At tbe date of the bearing on July 15, and of tbe ruling upon tbe question of jurisdiction on July 31, tbe Missouri corporation bad passed out of existence. Tbe Delaware' corporation when tbe suit was filed, was and ever since has been, a subsisting corporate entity, organized in good faith and intended to be permanent. In such case tbe jurisdiction cannot be questioned.